Title: Thomas Jefferson to Thomas Perkins, 5 April 1818
From: Jefferson, Thomas
To: Perkins, Thomas


                    
                        Sir
                        Monticello 
				  Apr. 5. 18.
                    
                    Your favor of Mar. 3. is recieved with the bill of Exchange of Signr Fancelli, endorsed by mr Appleton & yourself. the bill is good. the sum for which drawn was recovered by me for mr Bellini’s representatives, & deposited by the Attorney recieving it in the Richmond bank of Virginia on the 14th of Feb. 1816. where it has lain unprofitably ever since. I now inclose you an order, on the back of the Certificate of deposit, given at the time by the Cashier of the bank, not doubting you can avail yourself of it at Boston, or by having it called for at the bank. I send you also a letter of advice to the Cashier a duplicate of which I send him direct from hence, to prepare him for your application. Accept the assurance of my respect.
                    
                        Th: Jefferson
                    
                